Citation Nr: 1823115	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  06-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for endometriosis.

2.  Entitlement to service connection for endometriosis. 

3.  Entitlement to service connection for an upper respiratory illness.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by: 	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to June 1989. She had additional service in the Army National Guard, with active duty from January 3, 1991 to June 8, 1991, and from October 12, 2001 to August 6, 2002.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2003, April 2003, and January 2014 rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA). 

The Veteran testified before a Veterans Law Judge at a hearing conducted in March 2008. A transcript of the hearing is of record.  The Veteran was advised that the VLJ who conducted her hearing is longer employed at the Board and the Veteran has chosen not to appear at another hearing.

This case was previously before the Board in March 2010 and February 2013 and was remanded for additional development. 

In the February 2013 remand, the Board also remanded the Veteran's claim for an earlier effective date for the grant of service connection for a lumbar spine disorder.  The RO granted this claim in a March 2016 rating decision.  Therefore, it is no longer on appeal before the Board. 

In May 2016, the Veteran submitted a notice of disagreement (NOD) with respect to an August 2015 AOJ decision that, in pertinent part, granted service connection for a hysterectomy.  Thus far, the Veteran has not been furnished a statement of the case (SOC) addressing that matter.  See, e.g., 38 C.F.R. § 19.29 (2017).  However, it appears clear that the AOJ is aware of the NOD and is continuing to work on the appeal.  The Board will therefore not assume jurisdiction.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  Service connection for endometriosis was denied in a March 2006 rating decision on the basis that the condition was not first manifested on or related to military service. The RO notified the Veteran of the decision.

2.  Although the Veteran appealed the March 2006 decision, she subsequently withdrew her appeal and the Board dismissed the claim in a March 2010 decision.  

3.  Evidence received subsequent to the March 2006 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for endometriosis and raises a reasonable possibility of substantiating the claim.

4.  The Veteran does not have a current diagnosis of endometriosis.  

5.  The Veteran does not have a chronic upper respiratory disorder.

6.  The Veteran does not have a diagnosis of chronic sinusitis that was incurred during or as a result of her period of active service.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision which denied service connection for endometriosis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the March 2006 rating decision and the claim of entitlement to service connection for endometriosis is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for endometriosis have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for entitlement to service connection for an upper respiratory disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for entitlement to service connection for sinusitis have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a). Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

New and Material Evidence 

In a March 2006 rating decision, the RO denied the Veteran's claim of service connection for endometriosis on the grounds that no nexus to service was shown.  She initially appealed this claim but withdrew her appeal in the March 2008 Board hearing.  The March 2010 Board decision dismissed her claim.  Therefore, the March 2006 rating decision is the most recent final decision.  Rating actions from which an appeal is completed by adjudication on the merits become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented and the Board will look to the record to determine if indeed such evidence has been submitted or secured. See 38 U.S.C. § 5108. 

New and material evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

The threshold for the evidence required to reopen a claim is low. The definition of new and material evidence is consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).

In connection with the reopened claim, the Veteran, through her representative, has submitted an article from the Mayo Clinic indicating that endometriosis and growths such as already service-connected cysts often occurred together.  She argued that the symptoms experienced in service could have been caused by both cysts and endometriosis.  As this previously unconsidered study raises the reasonable possibility of substantiating the claim and addresses the unestablished fact of a nexus, reopening of the previously denied claim is warranted.

The Board finds that proceeding to a consideration of the merits of the claim of service connection for endometriosis at this time is not prejudicial to the Veteran; while the RO has not considered the full merits, there is no additional development which may be undertaken, and the denial is as a matter of law in the absence of any dispute over the factual evidence.  Texas Instruments, Inc. v. United States, 922 F.2d 810, 815 (Fed. Cir. 1990) (There is no need to remand a case to determine an issue "which legally [could] be decided in only one way" (citations and internal quotation marks omitted)).  The details of this are discussed below.

Service connection claims

The Veteran seeks service connection for allergic rhinitis, an upper respiratory disorder, and endometriosis.  For the reasons stated below, the preponderance of the evidence is against the claims and they are denied.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131. Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d). In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (b). VA is to resolve any reasonable doubt in the Veteran's favor. 38 C.F.R. § 3.102

Service treatment records show the Veteran was treated for two acute episodes of sinusitis in August 1980 and April 1989.  She was also treated for a number of upper respiratory infections in April 1974, September 1978, November 1981, April 1982, December 1982, February 1989, and May 1989.  The Veteran was also treated for abdominal pain, which was attributed to ovarian cysts.  She underwent surgery to remove these cysts in September 1977 and January 1989.  She denied "shortness of breath, asthma, hay fever, and sinusitis" on her separation examination. 

Post service treatment records show the Veteran had a 1993 notation of bilateral ovarian cysts, an oophorectomy in 1994, and a full hysterectomy in 1997.  She was also treated for sinusitis in April 2003 and June 2003.  There are no post-service treatment records for an upper respiratory infection.  

In an October 2010 VA examination, the examiner noted a diagnosis of sinusitis but found that it was not likely related to service as the service treatment records had no such diagnosis.  The examiner noted evidence in the claims file of a sore throat and upper respiratory infection but did not indicate as to whether the Veteran presently had an upper respiratory disorder due to service.

Pursuant to the February 2013 Board remand, the Veteran was afforded a VA examination in June 2013. The examiner noted a diagnosis of allergic rhinitis.  The Veteran reported that her sinus condition began approximately 15 years prior and that she saw a medical provider in 2001 and was given antibiotics.  She stated that she currently treats with over-the-counter medication but it does not help her symptoms.

The examiner noted the Veteran's in-service complaints and treatment for sinusitis and rhinitis and her separation examination showing she denied "shortness of breath, asthma, hay fever, and sinusitis." The examiner opined that the Veteran's allergic rhinitis was less likely than not incurred in or caused by her in-service injury, event, or illness.  As a rationale for the opinion, the examiner stated 

"The Veteran currently has allergic rhinitis. She was seen a few times in service for self-limiting episodes of sinusitis, rhinitis, and pharyngitis. These conditions are all temporary and self-limiting.  The 1996 periodic physical examination showed that these symptoms were not chronic as evidence but the Veteran's response of 'no' for 'hay fever or sinusitis.'  The Veteran's VAMC problem list does not list chronic rhinitis or sinusitis under diagnoses and she is not on any prescription medications for these conditions.  There is no convincing evidence to support her contention that sinusitis or rhinitis has been a chronic problem for her." 

In August 2015, the Veteran underwent a VA gynecological examination.  The examiner noted her in-service and post-service conditions and treatment.  The examiner opined that her in-service laparoscopic surgery to treat ovarian cysts in 1977 and 1989 recurrent pelvic pain resulted in a total hysterectomy in 1997.  

Regarding the Veteran's claim of service connection for an upper respiratory disorder, the VA examiner found no pathology to support the diagnosis of a disorder.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claims.  Regarding the Veteran's claims of service connection for endometriosis and an upper respiratory disorder, the Board finds that service connection is not warranted because there is no evidence of present diagnoses.  Neither the treatment records nor the VA examinations show a present disability.  The Veteran's uterus and fallopian tubes were removed prior to the appeal period and she has had no diagnosis of endometriosis since that time.  While she had been diagnosed with endometriosis in the past, such periods lay outside the appellate period applicable to this reopened claim, and there is no current disability for VA purposes.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Similarly, the records show no diagnosis or treatment for an upper respiratory disorder during the period on appeal and the VA examination was normal.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes). Thus, in the absence of competent evidence showing a current diagnosis of endometriosis or an upper respiratory disorder, it is unnecessary to address the remaining elements of the claims for service connection. See Brammer, 3 Vet. App. at 225.

Regarding the Veteran's claim of service connection for sinusitis, the Board finds that service connection is not warranted.  Although the Veteran had acute episodes of sinusitis in service, the evidence does not support a finding that they are related to her current diagnosis of rhinitis. Without evidence of a nexus between the in-service event and the current disorder, service connection is not warranted.  

The Board notes that the Veteran is competent to provide lay evidence of her symptoms and the Board finds her to be credible.  However, the opinion of the VA examiner is more probative as to etiology as it is based on a review of the claims file, an examination of the Veteran, and the examiners medical expertise.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims and they are denied.  


ORDER

New and material evidence has been received and the Veteran's petition to reopen a claim of service connection for endometriosis is granted.  

Service connection for endometriosis is denied.

Service connection for an upper respiratory disorder is denied.

Service connection for sinusitis is denied. 





______________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


